Exhibit 10.1
 
Employment Agreement
 
 
Employment Agreement dated as of 26 October 2012, by and between Quantum
Materials Corp., a Nevada corporation with its principal place of business at
12326 Scott DR. Kingston OK 73439. (the “Company”) and Stephen Squires (the
"Employee"). WHEREAS, the Company and the Employee wish to set forth the terms
and conditions of the Employee's employment with the Company. NOW, THEREFORE, in
consideration of the mutual promises, warranties and covenants set forth below,
the parties hereto, intending to be legally bound, hereby agree as follows:
 
1. Employment. Effective as of the commencement date described in Section 2
below, the Company employs the Employee and the Employee accepts employment by
the Company upon the terms and conditions hereafter set forth.
 
2. Term of Employment. The employment of the Employee under this Agreement shall
commence as of January 01, 2013 and terminate on January 01, 2018. Thereafter,
this Agreement shall be extended automatically for successive terms of One (1)
year unless (i) the Company or the Employee shall give written notice of
termination to the other party hereto at least Sixty (60) days prior to the
termination of the initial term of employment hereunder or any renewal term
thereof, or (ii) unless earlier terminated as herein provided. The initial term
of this Agreement and any renewal term thereof are hereinafter collectively
referred to as the "Employment Period."
 
3. Scope of Duties. During the Employment Period, the Employee shall be employed
as the Chief Executive Officer (CEO) as well as such other duties and
responsibilities which may be assigned to him by the Board. The Employee shall
perform such service in good faith and comply with all rules, regulations and
policies established or issued by the Company. 
 
4. Extent of Service. The Employee shall devote reasonable time, attention and
energies to the business of the Company, and shall not during the Employment
period engage in any other business activity which in the judgment of the
Company conflicts with the duties of the Employee hereunder.
 
5. Compensation. In consideration of the services rendered by the Employee
hereunder, the Company shall pay the employee an annual salary of $225,000.00
USD, payable in monthly installments of $16,250.00 for each month of service, in
arrears, with the first payment being due in February 2013, in accordance with
the Company’s  normal payroll procedures. The employee will also receive
5,000,000 shares as a signing bonus which shall be granted on March 29, 2013 The
Employee shall also be eligible for annual stock bonus awards. The Employee
shall also be entitled to medical insurance or other such benefits, which the
Company may from time to time make available generally to its employees in
accordance with the terms of such benefit and welfare plans.


 
1

--------------------------------------------------------------------------------

 

6. Share Options. On March 29, 2013, you will be granted an option to purchase
5,000,000 of the Company's shares of Common Stock (the "Option"). The exercise
price per share shall be at $.03 per share, fully vested, with the option
expiring March 29, 2023. 
 
7. Change of Control. For the purposes of this Agreement, a "Change of Control
Event" shall be the occurrence of a single shareholder (or beneficial owner) or
an affiliated group of shareholders (or beneficial owners) acquiring more than
45% of the then outstanding ordinary shares (or securities convertible into 45%
of the then outstanding ordinary shares) of the Company or otherwise acquiring
effective control of the Company. In the event of a termination of your service
as a director for any reason(including your own election) within 6 months a
"Change Control Event", you shall be entitled to: (i) payment of one year's fees
of $225,000 (which fees shall be payable in a lump sum no later than thirty days
after termination of your service as a director) and (ii) immediate vesting
exercisability of any unvested and unexercised options set forth in Paragraph 4
(together with an extension of "Final Exercise Date" as defined in the relevant
Option Agreement to one year from the date of such termination).
 
8. Business Expenses. During the Employment period, the Company shall reimburse
the Employee for all reasonable and necessary travel expenses and other
disbursements incurred by him for or on behalf of the Company in the performance
of his duties hereunder (hereinafter referred to as "Business Expenses") upon
presentation by the Employee to the Company of appropriate expense reports. In
the event employee is required to relocate in order to facilitate company
operations, then the company will pay all employees housing expenses for a
period of up to 24 months.
 
9. Death. If the Employee dies during the Employment Period, his employment
hereunder shall be deemed to terminate as of the last day of the month during
which his death occurs. Upon the death of the Employee, neither the Employee nor
his beneficiaries or estate shall have any further rights or claims against the
Company, except the right to receive:
 
A. The unpaid portion of the Base Salary, computed on a pro rata basis to the
date of termination;
B. Any earned, but unpaid commissions or other sales incentives;
C. Unused personal and vacation days to which the Employee is entitled in
accordance with Company policy;
D. Reimbursement for any unpaid business expenses; and
E. Life insurance and other post-termination benefits in accordance with the
Company welfare and benefit plans.
 
 
2

--------------------------------------------------------------------------------

 


10. Termination for Cause. Upon furnishing of notice to the Employee, the
Company may terminate the employment of the Employee for cause at any time
during the Employment period by reason of the Employee's (i) neglect of his
duties hereunder, (ii) breach of or negligence with respect to his obligations
under this Agreement, (iii) engaging in misconduct injurious to the company. If
the Employee's employment is terminated by the Company for cause as herein
defined, his Base Salary and his eligibility for all other benefits provided by
the Company shall cease as of his termination date, after which time the Company
shall have no other further liability or obligation of any kind to the Employee
under this Agreement, except the Employee shall have the right to receive:
 
A. The unpaid portion of the Base Salary, computed on a pro rata basis to the
date of termination;
B. Reimbursement for any unpaid business expenses;
C. Any earned but unpaid commission or other sales incentives;
D. Unused personal and vacation days to which the Employee is entitled in
accordance with Company policy; and
E. Any post-termination benefits in accordance with the Company welfare and
benefit plans.
 
11. Employee Acknowledgments. Employee recognizes and acknowledges that in the
course of Employee's employment it will be necessary for Employee to acquire
information which could include, in whole or in part, information concerning the
Company's sales, sales volume, sales methods, sales proposals, customers and
prospective customers, suppliers and prospective suppliers, identity, practices
and procedures of key purchasing and other personnel in the employ of customers
and prospective customers and suppliers and prospective suppliers, amount or
kind of customer's purchases from the Company, research reports, the Company's
computer program, system documentation, special hardware, related software
development, the Company's manuals, methods, ideas, improvements or other
confidential or proprietary information belonging to the Company or relating to
the Company's affairs (collectively referred to herein as "Confidential
Information") and that such information is the property of the
Company).  Employee further agrees that the use, misappropriation or disclosure
of the Confidential Information would constitute a breach of trust and could
cause irreparable injury to the Company, and it is essential to the protection
of the Company's good will and to the maintenance of the Company's competitive
position that the Confidential Information be kept secret and the Employee
agrees not to disclose the Confidential Information to others or use the
Confidential Information to Employee's own advantage or the advantage of others.
 
Employee further recognizes and acknowledges that it is essential for the proper
protection of the business of the Company that Employee be restrained from
soliciting or inducing any employee of the Company to leave the employ of the
Company, or hiring or attempting to hire any employee of the Company
 
 
3

--------------------------------------------------------------------------------

 
 
12. Return of Materials. Upon the termination of Employee's employment with the
Company for any reason, including without limitation termination by the Company
for cause or without cause, Employee shall promptly deliver to the Company all
correspondence, manuals, orders, letters, notes, notebooks, reports, programs,
proposals and any documents and copies concerning the Company's customers or
concerning products or processes used by the Company and, without limiting the
foregoing, will promptly deliver to the Company any and all other documents or
material containing or constituting Confidential Information.
 
13. Non-Solicitation of Customers and Suppliers. Employee shall not during his
time of employment with the Company, directly or indirectly, solicit the trade
of, or do business with, any customer or prospective customer, or supplier or
prospective supplier of the Company for any business purpose other than for the
benefit of the Company. Employee further acknowledges that, in consideration of
the promises contained in the Agreement and to induce the Company to enter into
this Agreement, he shall not for One (1) year following the termination of his
employment with the Company, including, without limitation, termination by the
Company for cause or without cause, directly or indirectly, solicit the trade
of, or do business with, any person or entity whatsoever who or which is or was
a customer or supplier of the Company in any of the territory or territories
assigned to the Employee during the Employment Period, with respect to products
of the same or similar kind as those presently or in the future distributed by
the Company.
 
14. Non-Solicitation of Employees. The Employee shall not during his employment
with the Company and for One (1) year following termination of Employee's
employment with the Company, including, without limitation, termination by the
Company for cause or without cause, directly or indirectly, solicit or induce,
or attempt to solicit or induce, any employee, current or future, of the Company
to leave the Company for any reason whatsoever, or hire any current or future
employee of the Company.
 
15. Advice of Counsel/Restrictive Covenants. The Employee has had the
opportunity to consult with independent counsel and understands the nature of
and the burdens imposed by the restrictive covenants contained in this
Agreement. The Employee represents and acknowledges that such covenants are
reasonable, enforceable, and proper in duration, scope and effect. Moreover,
Employee represents and warrants that his experience and capabilities are such
that the restrictive covenants set forth herein will not prevent him from
earning his livelihood and that Employee will be fully able to earn an adequate
livelihood for himself and his dependents if any of such provisions should be
specifically enforced against Employee.
 
16. Authorization to Modify Restrictions. The Employee acknowledges that the
remedies at law for any breach by Employee of the provisions of the restrictive
covenants will be inadequate and that the Company shall be entitled to
injunctive relief against the Employee in the event of any such breach, in
addition to any other remedy and damage available. The Employee acknowledges
that the restrictions contained herein are reasonable, but agrees that if any
court of competent jurisdiction shall hold such restrictions unreasonable as to
time, geographic area, activities, or otherwise, such restrictions shall be
deemed to be reduced to the extent necessary in the opinion of such court to
make them reasonable. 
 
 
4

--------------------------------------------------------------------------------

 
 
17. No Prior Agreements. Employee represents and warrants that he is not a party
to or otherwise subject to or bound by the terms of any contract, agreement or
understanding which in any manner would limit or otherwise affect his ability to
perform his obligations hereunder, including, without limitation, any contract,
agreement or understanding containing terms and provisions similar in any manner
to those contained in Section 12 hereof. Employee further represents and
warrants that his employment with the Company will not require the disclosure or
use of any Confidential Information.
 
18. Covenants of the Essence. The covenants of the Employee set forth herein are
of the essence of this Agreement; they shall be construed as independent of any
other provision in this Agreement and the existence of any claim or cause of
action of the Employee against the Company, whether predicated on this Agreement
or not, shall not constitute a defense to the enforcement by the Company of
these covenants.
 
19. Tolling Period. If it should become desirable or necessary for the Company
to seek compliance with the restrictive covenants by judicial proceedings, the
period during which the Employee will not engage in the activities prohibited by
Sections 12 and 13 hereof shall be extended to the first anniversary of the date
of the judicial order requiring such compliance.
 
20. Arbitration. The parties expressly agree that all disputes or controversies
arising out of this Agreement, its performance, or the alleged breach thereof,
if not disposed of by agreement, shall be resolved by arbitration in accordance
with this section. Either party must demand such arbitration only within Nine
(9) months after the controversy arises by sending a notice of demand to
arbitrate to the American Arbitration Association (the "Association"), with a
copy thereof to the other party. The dispute shall then be arbitrated by a
three-arbitrator panel pursuant to the Commercial Rules of the Association at
the Association office in [specify state/place]. In the disposition of the
dispute, the arbitrators shall be governed by the express terms of this
Agreement and otherwise by the laws of the State of Nevada which shall govern
the interpretation of the Agreement. The decision of the arbitrators shall be
final and conclusive on the parties and shall be a bar to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal. Notwithstanding the foregoing, judgment on any award by
the arbitrators may be entered in any court of competent jurisdiction. This
arbitration provision shall survive any expiration or termination of the
Agreement.
 
21. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, personally delivered, mailed or telecopied,
if to the Employee, to the Employee's residence as contained in Company records,
and if to the Company, to its principal place of business set forth in the first
paragraph of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
22. Assignment. This Agreement is personal in its nature and the Employee shall
not without the prior written consent of the Company, assign or transfer this
Agreement or any rights, duties or obligations hereunder.
 
23. Entire Agreement. This Agreement constitutes the full and complete
understanding and agreement of the parties hereto with respect to any employment
of the Employee by the Company and supersedes all prior agreements and
understanding with respect to the subject matter hereof, whether written or
oral. This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.
 
24. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada. 
 
25. Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided by law and may be exercised concurrently or separately,
and the exercise of any one remedy shall not be deemed to be an election of such
remedy or to preclude the exercise of any other remedy. No failure or delay in
exercising any right or remedy shall operate as a waiver thereof or modify the
terms of this Agreement. IN WITNESS WHEREOF, the parties have executed this
Agreement as of the date first above written.
 
Stephen  B. Squires
  Quantum Materials Corp.  
Employee
  ("The Company")               By:
/s/ Stephen B. Squires
  By:
/s/ Dr. Robert Glass
   
Stephen B. Squires
   
Dr. Robert Glass
   
 
   
 
 

 
 
 
 
 
6